11 N.Y.3d 750 (2008)
In the Matter of DARYLL BOYD JONES, an Attorney, Appellant.
GRIEVANCE COMMITTEE FOR THE SECOND AND ELEVENTH JUDICIAL DISTRICTS, Respondent.
Court of Appeals of the State of New York.
Submitted July 14, 2008.
Decided September 4, 2008.
Reported below, 51 AD3d 294.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for a stay dismissed as academic.